Mr. Justice Robb
delivered the opinion of the Court:
That these Osage Indians are wards of the nation must be kept in mind. The primary object of statutes affecting the Indian has ever been his own protection; and nowhere is this object more clearly discernible than in the act here under consideration. Without going into details, it may be observed that under sec. 3, oil and mineral leases may be made by the tribe through its Tribal Council, but with the approval of the Secretary of the Interior, and under such rules and regulations as he may prescribe. Under this section no mining of or prospecting for any minerals may be made without the written consent of the Secretary. Sec. 8 authorizes all deeds to said Osage lands to be executed by the principal chief of the tribe, no deed to be valid, however, until approved by the Secretary. While sec. 9, to which reference has already been made, authorizes the elec*537tion of the officers therein named for a period of two years, that, authorization is coupled with the condition that the Secretary may remove from the council any member or members “for good cause, to be by him determined.” Having clothed the-Secretary with supervisory control of the acts of those officers, it, was but natural that Congress should specifically clothe him with authority to displace and supersede the officers themselves, if, in his judgment, it should become necessary. That their right to hold office was subject at all times to the right of the-Secretary to remove them is too plain for argument. The only question is whether notice and hearing were prerequisites to* the removal.
In Eckloff v. District of Columbia, 135 U. S. 240, 34 L. ed. 120, 10 Sup. Ct. Rep. 752, the Supreme Court gave expression to the rule that “the grant of a general power to remove carries with it the right to remove at any time or in any manner deemed best, with or without notice.” There authority was conferred upon the Commissioners of the District of Columbia “to abolish any office, to consolidate two or more offices, reduce the number of employees, remove from office, and make appointments to any office under them authorized by law.” The court observed that the power to remove was a power without limitations, and hence that, in the absence of rules and regulations directing a different procedure, a summary dismissal thereunder could not be challenged. In Reagan v. United States, 182 U. S. 419, 45 L. ed. 1162, 21 Sup. Ct. Rep. 842, the court said: “The inquiry is therefore whether there were any causes of removal prescribed by law March 1, 1895, or at the time of the removal. If there were, then the-rule would apply that where causes of removal are specified by Constitution or statute, as also where the term of office is for a fixed period, notice and hearing are essential. If there were,not, the appointing power could remove at pleasure or for such cause as it deemed sufficient.” Shurtleff v. United States, 189 U. S. 311, 47 L. ed. 828, 23 Sup. Ct. Rep. 535, involved the question whether the President had power to remove from office a general appraiser of merchandise, without: *538notice or hearing, when the statute under which he was appointed provided for his removal from office “at any time for inefficiency, neglect of duty, or malfeasance in office. * '* * ” The court ruled that a removal for any of the causes authorized in the statute could be made only after notice and an opportunity to be heard, assumed that the removal was for causes other than those specified, and held that the action of the President was valid under his general power of removal. The court observed: “The only restraint in cases such as this must consist in the responsibility of the President under his oath of office, to so act as shall be for the general benefit and welfare.”
In Re Carter, 141 Cal. 316, 74 Pac. 997, the court suggested that, in creating an office, the government may impose such limitations and conditions with respect to its duration and termination as may be deemed best; and that the incumbent takes the office subject to those limitations and conditions. In O’Dowd v. Boston, 149 Mass. 443, 21 N. E. 949, it was ruled that under a statute providing that officers and boards of the city of Boston may remove their subordinates “for such cause as they may deem sufficient and shall assign in their order for removal,” a subordinate may be summarily removed without hearing upon assigning a cause in the order of removal. The -court said: “The language of the statute indicates that it did not intend to require charges and a hearing. It is not to be at the discretion of the board, for cause shown, which might have implied that there should be a hearing and adjudication, but it is to be for such cause as the board shall deem sufficient, and this does not seem to contemplate a formal adjudication.” People ex rel. Gere v. Whitlock, 92 N. Y. 191, involved the summary removal of a commissioner, of police by the mayor of city under a statute authorizing removal “for any cause deemed .sufficient to himself” (the mayor). The court sustained the removal upon the ground that the statute did not provide for •a hearing, and that the question of sufficient cause was one for the mayor to decide. “It may or may not exist,” said the (Court, “except in his imagination, but his conclusion is final.” In State ex rel. Kennedy v. McGarry, 21 Wis. 502, it was ruled *539that the grant of power to remove “for incompetency, improper ■conduct, or other cause satisfactory to the board” of supervisors, authorized such removal in an ex parte proceeding without notice or hearing to the person affected, providing only that the removal was for one of the causes specified, or other like cause. In other words, the court ruled that to give the supervisors jurisdiction, the removal must have been for one •of the causes specified, but that the power to determine the existence of such a cause was vested exclusively in the board, whose decision upon the facts were beyond the review of the ■courts. Many other cases might be cited, but we do not deem it necessary.
In the present case the statute prescribes that the removal shall be for good cause. If it stopped there, a different case would be presented; but, unfortunately for the appellant’s contention, it does not. The determination of the question whether .good cause exists is expressly vested in the Secretary, and this, we think, authorizes summary removal. This ruling is not only fully sustained by the cases previously cited, but it gives expression to the intent of Congress. The general provisions . of this Act show that Congress was fearful .that the valuable property rights of these Indians might be encroached upon by designing persons, and therefore imposed upon the Secretary of the Interior the duty of general supervision over the affairs of the tribe. While the tribe was authorized to elect officers, the acts of those officers were to be carefully scrutinized by the Secretary, and if, at any time, he should become satisfied that good cause existed for the removal of those officers, or any of them, he was authorized to put his judgment into immediate execution. This was obviously in the interests of the tribe. As appellant accepted his office upon these conditions, he is without standing here to complain that the Secretary has exercised the authority with which he is clothed by law.
The judgment will therefore be affirmed, with costs.

Affirmed.

A motion for a writ of error to the Supreme Court of the *540United States was denied June 5, 1913; a motion to stay mandate was overruled June 5, 1913.